Citation Nr: 1226727	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss/dementia, to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for folliculitis of the scalp with associated hair loss.   

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for memory loss/dementia, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a low back disorder

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to July 1956, April 1968 to October 1969, and from October 1990 to July 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a July 2010 rating decision, the RO, in part, declined to reopen claims of entitlement to service connection for memory loss/dementia and folliculitis of the scalp with associated hair loss.  In a July 2011 rating decision, the RO declined to reopen a claim of entitlement to service connection for a low back disorder and granted service connection for PTSD and assigned a 30 percent evaluation effective February 28, 2011.  

The Board notes that in a May 2011 statement of the case, the RO reopened the Veteran's claim for memory loss and in a December 2011 statement of the case, the RO reopened the claim for a low back disorder.  In both cases, the RO denied the underlying de novo issues of entitlement to service connection.  Although the RO has reopened the previously denied claims for service connection for memory loss and a low back, the Board is required to address these particular issues (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for service connection for memory loss and a low back disability has been received, the Board will proceed, in the following decision, to adjudicate these new and material issues in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for memory loss/dementia and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO declined to reopen the Veteran's claim for service connection for memory loss; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the August 1997 rating decision raises a reasonable possibility of substantiating the claim of service connection for memory loss.   

3.  In a February 1998 rating decision, the RO declined to reopen the Veteran's claim for service connection for folliculitis of the scalp with associated hair loss; the Veteran did not appeal this determination within one year of being notified. 
4.  Evidence received since the February 1998 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for folliculitis of the scalp with associated hair loss.   

5.  In an August 1997 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder; the Veteran did not appeal this determination within one year of being notified. 

6.  Evidence received since the August 1997 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.   

7.  The Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision that declined to reopen the claim for service connection for memory loss is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for memory loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011). 

3.  The February 1998 RO decision that declined to reopen the claim for service connection for folliculitis of the scalp with associated hair loss is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  New and material evidence has not been received sufficient to reopen the claim of service connection for folliculitis of the scalp with associated hair loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  The August 1997 RO decision that denied service connection for a low back disorder is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

6.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

7.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2009 and March 2011, prior to the July 2010 and February 2011 rating decisions respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Those letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, both the December 2009 and March 2011 notice letters included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claims that were found insufficient in the previous denials. 

As to the claim for PTSD, since it is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in a December 2011 statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

With respect to the Veteran's claims to reopen, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for folliculitis with hair loss.  Accordingly, VA has no further duty to assist him in the development of his claim.  On the other hand, sufficient evidence has been submitted to reopen the Veteran's claims for service connection for dementia and a low back disorder.  Furthermore, the Board has determined that further development is warranted.  This development is addressed in the REMAND below.  

With respect to the claim for an increased evaluation for PTSD, the Veteran was provided with a VA examination in June 2011.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

Additionally, neither the Veteran nor his attorney has stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was examined in June 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Although the Veteran's attorney generally appears to indicate that a new examination is in order, he offers no reasoning for this assertion and the statements appear to be boilerplate language included in several submissions to the Board.  The Board concludes that the June 2011 examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has declined the opportunity to present personal testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Memory loss/Dementia

In a June 1995 rating decision, the RO denied service connection for memory loss.  Subsequently, in August 1997, the RO declined to reopen the claim for service connection.   A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Accordingly, the Board finds that the August 1997 decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

The claim of entitlement to service connection for memory loss may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In June 1995, the RO denied the Veteran's claim for service connection finding that there was no evidence of memory loss in service or within two years from the last date of service in the Persian Gulf.  In denying a claim to reopen in August 1997, the RO noted that there was no evidence that memory loss due to a chronic undiagnosed illness related to service.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  Although the Veteran's service treatment record did not reflect any treatment, complaint, or diagnosis of memory loss, he indicated experiencing occasional short-term memory loss during a March 1994 Persian Gulf Registry examination.  Additionally, May 1997 VA examinations were negative for indications of a memory loss disability.  

Pertinent evidence received since the last final decision for the claim of service connection includes VA and private medical records and examinations.  Notably, a May 2010 VA examination report reflects that the Veteran has memory loss/dementia.  Additionally, the evidence includes the Veteran's statements as to having experiencing memory loss shortly after his return from the Persian Gulf in June 1991.  See Veteran's statement, received in December 2009.  
Because the evidence now includes evidence of a current disability and the Veteran's statements as to having had short term memory shortly after his return from the Persian Gulf, the Board finds that the evidence received since the August 1997 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for memory loss.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Thus, the claim is reopened.

Folliculitis of the Scalp with Associated Hair Loss 

In a June 1995 rating decision, the RO denied service connection for folliculitis of the scalp with associated hair loss.  Subsequently, in August 1997, the RO declined to reopen the claim for service connection.  The Veteran disagreed with the August 1997 rating decision and thereafter a statement of the case was issued in February 1998.  The Veteran did not submit a substantive appeal in response to the February 1998 statement of the case. The Veteran did not file a timely appeal.  Accordingly, the Board finds that the February 1998 decision is final.  See supra 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

The claim of entitlement to service connection for folliculitis of the scalp with associated hair loss may be reopened if new and material evidence is submitted.  See supra 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991).   

In June 1995, the RO denied the Veteran's claim for service connection finding that there was no evidence of a scalp condition during service.  In denying a claim to reopen in August 1997, the RO noted that there was still no evidence of a disability in service.  Most recently in February 1998, the RO continued to decline to reopen the claim for service connection finding that there was no evidence that a current scalp condition was related to service.  

The evidence before VA at the time of the most recent prior final decision consisted of the Veteran's service treatment records and post-service medical records.  The Veteran's service treatment record did not reflect any treatment, complaint, or a diagnosis of a scalp condition.  The March 1994 Persian Gulf Registry examination report noted that there were no scalp lesions.  A September 1997 letter from R.Q.C., M.D. noted that the Veteran had been seen for eczema of the scalp and treated with medication in 1993.  Additionally, a November 1997 VA examination report noted that there was no scaling of the scalp but that the Veteran was using a medicated shampoo to keep his condition under control.  

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.   To the extent that the Veteran contends that such disability is related to service or is a manifestation of an undiagnosed illness associated with his service in Southwest Asia, the Board observes that these contentions were previously before VA at the time of the prior final decision.  Accordingly, this cumulative contention is not new and material.  

The only pertinent medical evidence submitted since the 1998 denial is a September 2010 VA skin examination report, which noted dermatitis in the head.  Notably absent is any evidence showing incurrence of a scalp condition during or related to active duty.  Without such evidence, the claim for service connection for folliculitis of the scalp with associated hair loss cannot be reopened.  See 38 C.F.R. § 3.156(a) (2011). 

A Low back Disorder

In an August 1997 rating decision, the RO denied service connection for a low back disorder.  Because the Veteran did not file a timely appeal, the Board finds that the August 1997 decision is final.  See supra 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

The claim of entitlement to service connection for a low back disorder may be reopened if new and material evidence is submitted.  See supra 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991).   

In August 1997, the RO denied the Veteran's claim for service connection for a low back disorder finding that there was no evidence of such a disorder in service, or that the current disability was related to service.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  The Veteran's service treatment record did not reflect any treatment, complaint, or a diagnosis of a low back disorder.  Post-service medical records showed diagnoses of a low back disability. 

Pertinent evidence received since the last final decision for the claim of service connection includes VA and private medical records and examinations.  Private treatment records dated in August 2011 show that the Veteran's spine symptoms started 40 years before during active as his duties required him to get in and out of heavy duty trucks and move a lot of equipment.  The Veteran indicated that he received chiropractic treatment during his time in the reserves.  Additionally, the Veteran was afforded an examination in November 2011.  After review of the claims folder and evaluation of the Veteran, the examiner opined that it was less likely as not that the Veteran's low back disorder was caused by or a result of service because there were no medical records showing an injury or treatment related to the spine.  Additionally, the Veteran's wife submitted a statement indicating that she had been married to the Veteran for over 40 years, and that she witnessed his lower spine discomfort.  She stated that the Veteran's duties in service, to include inspecting heavy equipment, trucks, and jeeps, required him to go up and down equipment, causing his current spine disability.  See statement, received in September 2011.  

Because the evidence now includes evidence of an in-service injury as asserted by the Veteran and his wife, the Board finds that new and material evidence has been received as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Thus, the claim is reopened.

PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased rating for his service-connected PTSD, which is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2011).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2011).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

On VA examination in June 2011, the examiner noted that the Veteran had been married for 43 years and had seven children, and that the Veteran and his wife were active socially.  There was no history of suicide attempts, or issues with alcohol or substance abuse.  

On evaluation, the examiner noted that the Veteran presented cleanly, neatly groomed, and was appropriately dressed; psychomotor activity was unremarkable; speech was spontaneous, clear, and coherent; attitude towards the examiner was cooperate, friendly, relaxed, and attentive; affect was constricted and flat; and mood was good.  Attention was intact, but he was not able to do serial 7's or spell a word forward and backward.  He was oriented to person, but not to time or place.  Due to his memory problems, the Veteran had difficulty with thought processing.  His thought content was unremarkable and he had no delusions.  As to judgment, he understood the outcome of his behavior and he understood he had a problem.  Sleep impairment was also noted; he got eight hours of sleep but it was described as disturbing sleep.  Although he was not able to interpret proverbs correctly, he did have not hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  Additionally, the Veteran was able to maintain minimum personal hygiene.  He had problems with the activities of daily living.  His PTSD prevented from shopping and driving and resulted in moderate problems engaging in sports or exercise with slight problems in engaging in recreational activities.  It was noted that the Veteran's wife drove him around and helped him with organization.  She indicated that could not let him out of her sight.  His remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was severely impaired.  His memory problems varied from day to day.  

Diagnoses of dementia, not otherwise specified, and chronic PTSD were noted.  The examiner noted that PTSD was a separate condition from the dementia, which was the major cause of his impairment in functioning, and that PTSD was stable and mild.  A GAF score of 60 for PTSD was assigned.  The examiner further noted that PTSD resulted in some mild constriction in social and recreational activities.  He concluded that there was not total occupational and social impairment due to PTSD signs and symptoms, symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood or school; or reduced reliability and productivity due to PTSD symptoms.  He indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  It was noted that at the present level of symptoms, the Veteran would have occasional decrease in work efficiency if he attempted to obtain gainful employment.  

Based on the evidence, the Board finds that the criteria for a higher evaluation have not been met.  The Veteran's symptoms associated with his PTSD are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his current 30 percent disability evaluation.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Significantly, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent evaluation.  Id.  While he has memory impairment, this has been attributed to his dementia, which has been determined to be a separate and distinct condition from PTSD.  While the Veteran has been noted to have flattened affect, he has not demonstrated circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  In fact, his speech was spontaneous, clear, and coherent; he denied panic attacks; judgment was intact; and he had a good relationship with his wife of over 40 years.  Additionally, there was no indication that he had difficulty understanding complex commands.  

Furthermore, his GAF score of 60, reflects moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  This score is congruent with the Veteran's current 30 percent evaluation. 

Based on the totality of the evidence, the Board concludes that the Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent disability rating.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of his PTSD are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has not put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  Furthermore, the June 2011 examination report notes that he retired in 1994 due to age and his PTSD did not result in reduced reliability and productivity or total occupational and social impairment.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his PTSD and the objective evidence does not suggest that he cannot work due to his PTSD, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for memory loss/dementia is granted.

New and material evidence not having been received, the application to reopen a claim for service connection for folliculitis of the scalp with associated hair loss is denied.

New and material evidence having been received, the application to reopen a claim for service connection for a low back disorder is granted.

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As to the reopened claim for service connection for memory loss/dementia, the Board notes that the Veteran was afforded an examination in May 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner concluded that he could not render an opinion as whether the Veteran's memory loss was related to service without resorting to mere speculation.  In citing to the relevant medical history, the examiner stated that the Veteran's current dementia was as likely as not a progression of the mild cognitive impairment noted during psychological testing in 1995.  As noted above, the Veteran has asserted that he noticed problems with his short term memory in 1991 shortly after returning from service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337   (2006).  On remand, the Veteran must be afforded another examination to determine the nature and etiology of his memory loss/dementia, to include whether it is due to an undiagnosed illness, taking into account the Veteran's assertions as to onset of symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With respect to the reopened claim for service connection for a low back disorder, as noted above the Veteran was afforded an examination in May 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was less likely as not that the Veteran's low back disorder was caused by or a result of service because there were no medical records showing an injury or treatment related to the spine in service.  As noted above, the Veteran and his wife essentially contended that the Veteran's current spine disorder is related to his duties during service.  The Board notes that the May 2010 VA examiner offered an opinion and did not take into account the Veteran's service duties or the lay evidence of record.  On remand, the Veteran must be afforded another examination to determine the nature and etiology of his low back disorder.  See id.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current memory loss/dementia.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's memory loss/dementia is related to service, to include as due to exposure to any conditions in the Persian Gulf.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's PTSD aggravates his memory loss/dementia beyond the natural progression of the disability.  

In rendering these opinions, the examiner should comment on and discuss the Veteran's assertion of noticing short term memory loss shortly after his return from service.  The examiner should also comment on whether the Veteran's assertions as to onset of problems are competent given his current mental state with regard to memory loss/dementia.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disorder is related to service.  In rendering this opinion, the examiner should comment on and discuss the Veteran's wife's assertion that his current low back disorder is related to his in-service duties.  

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


